DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Oct. 21, 2019.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16-20, drawn to diagnosing performance data, classified in CPC G07C 5/0808.
II. Claims 11-15, drawn to mounting of propulsion units, classified in CPC B60K 8/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as “comparing the amount of energy generated to an expected amount of energy generation; and indicating degradation of the mounting structure and/or the torque-supplying machine based on the comparing” which is not required for Subcombination II. Subcombination II has a separate utility such as “indicating degraded shipping based on a first set of signals from the one or more mechano-electric conversion modules; and during operation of the torque-supplying machine, indicating degradation of the one or more vibration mounts and/or the torque-supplying machine based on a second set of .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. The inventions have acquired a separate status in the art in view of their different classification; 
b. The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
c. The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
d. The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. John Russell on Feb. 14, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "its" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 4, 6-8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 1 recites “monitoring an amount of energy generated over a predetermined time frame… comparing the amount of energy generated to an expected amount of energy generation”. Claim 4 then recites “the predetermined time frame is a time frame 
	This means, in claims 4, 6 and 20, the engine is off and not providing any torque. The specification does not provide enough information so that one of ordinary skill in the art can monitor the amount of energy generated by an engine without the engine being on, i.e. “the vehicle is shipped not under its own power” as in claim 4 and “torque-supplying machine is to be shipped within…the package” as in claim 6. The specification does not provide enough information so that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without “undue experimentation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 1-3, 5, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagliano et al., U.S. Patent Application Publication No. 2015/0046031 (referred to hereafter as Gagliano).
	As to claim 1, Gagliano teaches a method and system comprising:
monitoring an amount of energy generated over a predetermined time frame by an energy harvesting module attached to a mounting structure that is used to secure a torque-supplying machine to a frame (see para. 27, 38-39, 47 and 64, torque supplied by the engine is determined); 
comparing the amount of energy generated to an expected amount of energy generation (see para. 72, the generated torque is compared to a reference torque); and 
indicating degradation of the mounting structure and/or the torque-supplying machine based on the comparing (see para. 72, if the torque is above a predetermined torque, the damping of the engine mount is changed to compensate for the additional torque supplied by the engine, i.e. first mode being a degradaded mode).
As to claim 2, Gagliano the method of claim 1, wherein the frame is a chassis of a vehicle, and where the torque-supplying machine is one of an engine, an electric machine and a transmission (see para. 72).
As to claim 3, Gagliano the method of claim 2, wherein the expected amount of energy generation is learned over time as the vehicle is driven; and wherein the predetermined time frame is a single drive cycle of the vehicle (see para. 39 and 61).

	As to claim 10, Gagliano teaches the method of claim 1, wherein the controller requests mitigating action to be taken responsive to the degradation of the mounting structure and/or the torque-supplying machine, where the mitigating action includes servicing the mounting structure and/or the torque-supplying machine to correct the degradation (72 and 74, mount mode is switched i.e. “mitigating action”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gagliano in view of Palumbo et al., U.S. Patent Application Publication No. 2013/0221742 (referred to hereafter as Palumbo).
As to claim 9, Gagliano teaches a method comprising: monitoring an amount of energy generated over a predetermined time frame by an energy harvesting module 
As to claim 17, Gagliano teaches the vehicle comprising mechano-conversion modules (see para. 23). Gagliano does not explicitly teach the one or more mechano-electric conversion modules are comprised of one or more of polyvinylidene fluoride, zinc oxide, cadmium sulfate, indium nitride, sodium niobate, lead zirconate titanate, barium titanate, and lithium niobate. However, Palumbo teaches one or more mechano-electric conversion modules are comprised of one or more of polyvinylidene fluoride, zinc oxide, cadmium sulfate, indium nitride, sodium niobate, lead zirconate titanate, barium titanate, and lithium niobite (see para. 43). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use the one or more mechano-electric conversion modules in Gagliano as taught by Palumbo. Motivation to do so comes from the teachings of Palumbo that doing so would increase the efficiency of vehicles.
7.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gagliano in view of Lindemann et al., U.S. Patent Application Publication No. 2020/0011687 (referred to hereafter as Lindemann)

	However, Lindemann teaches an onboard navigation system included as part of the vehicle; one or more driving sensors of the vehicle; and wherein the controller is a vehicle controller that stores further instructions to learn a set of driving routes commonly traveled by the vehicle based on information acquired by the controller in conjunction with the onboard navigation system and the one or more driving sensors, where the predetermined timeframe corresponds to a single driving route of the set of driving routes (see para. 4-11). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the navigation system of Lindemann in Gagliano. Motivation to do so comes from the teachings of Lindemann that doing so would help promote more efficient use of the propulsion system of the vehicle.
	As to claim 19, Gagliano in view of Lindemann teaches the system of claim 18.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.